internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc tege eoeg teb-plr-103024-00 date date number release date legend state issuer board specified bonds dear this letter is in response to your ruling_request concerning the allocation of certain of the proceeds of the specified bonds for arbitrage purposes the proceeds that are the subject of your request are those specified bond proceeds that are invested in commingled funds operated by the state treasurer the treasurer facts the issuer was created by the state as a division of the board and is authorized by state law to issue state bonds and bonds on behalf of any state_agency pursuant to this authority the issuer issued the various issues of the specified bonds for the use by certain of the state agencies the specified bonds are subject_to either the arbitrage rules published date t d fed reg the regulations those published date t d fed reg the regulations or those currently in effect with respect to the specified bonds the board is responsible for investing any moneys held in a sinking_fund including any reserve fund any proceeds held in a refunding escrow and any moneys held in a rebate account to meet rebate liabilities under sec_148 of the internal_revenue_code all other moneys held in any fund or account established in connection with the specified bonds were transferred to and are invested by the treasurer for example the treasurer invests any specified bond proceeds held in a project fund construction fund acquisition fund or similar fund as of the respective issue_date of each issue of the specified bonds the proceeds plr-103024-00 invested by the treasurer were expected to be expended over a relatively short_period following the issue_date and generally qualified for the 3-year temporary period for capital projects under sec_1_148-2 of the income_tax regulations the treasurer is responsible for investing all moneys of the state and its agencies other than those invested by the board the treasurer invests the moneys among several pools some of which are managed internally by the treasurer the internally-managed pools and some of which are managed by external managers the externally-managed pools the internally-managed pools consist of obligations that are readily converted into cash with no loss of principal the weighted_average_maturity of the investments in the internally-managed pools varies between and months the externally-managed pools primarily consist of fixed-income obligations convertible_bonds and mortgage-backed_securities the weighted_average_maturity of the investments in the externally-managed pools is approximately years the treasurer regularly consults with the state agencies to determine when moneys will be available for investment and when expenditures will occur including the agencies’ expectations regarding the rate of expenditure of bond proceeds the purpose of this consultation is to ensure that the moneys in the internally-managed pools are sufficient to meet the aggregate liquidity needs of the state and its agencies for routine and unexpected disbursements the treasurer invests any moneys made available by the state or a particular agency between the internally-managed pools and the externally-managed pools based on the overall liquidity needs of the state and its agencies rather than on the particular liquidity needs of the state or any agency the internally-managed pools always have been and are expected to continue to be sufficient to meet the liquidity needs of the state and its agencies the moneys in the externally-managed pools never have been and are not anticipated ever to be needed to meet the liquidity needs of the state and its agencies there is no statutory provision that requires any particular portion of a state agency’s moneys be invested in the externally-managed pools rather the externally- managed pools were created to provide enhanced investment returns since the creation of the externally-managed pool program the balance in the externally- managed pools has increased each fiscal_year in contrast the balance in the internally-managed pools has been relatively stable the amount of bond proceeds invested by the treasurer has always been and is expected to continue to be less than percent of the total amount invested in the internally-managed pools and less than percent of the total amount invested in the for convenience we cite to the current regulations the applicable provisions of the and regulations are in substance the same and thus the analysis is not affected by whether the or current regulations apply plr-103024-00 internally-managed and externally-managed pools none of the resolutions or trust indentures for the specified bonds require that the state continue the externally- managed pool program or that any particular amount of proceeds be invested in the externally-managed pools for state law purposes the treasurer is required to allocate the earnings on moneys invested by the state agencies on a pro_rata basis state regulations set forth the method to be used in allocating investment earnings to the state agencies first the treasurer calculates the earnings rate each month on an accrual basis the earnings rate is calculated by totaling accrued interest earnings and capital_gains or losses for the internally-managed pools and the externally-managed pools the accrued interest earnings are calculated by taking into account accruals of any original_issue_discount market_discount and purchase premium on the investments the earnings rate does not take into account unrealized gains or losses second the total accrued earnings amount is distributed to each state_agency on a pro_rata basis calculated by comparing the average daily balance of the moneys invested with the treasurer by a particular agency during the month to the total average daily balances of all agencies during the month for this purpose no distinction is made between bond proceeds and other moneys the result of the application of the state regulations is that each agency is deemed to be invested in both the internally-managed pools and the externally- managed pools during any month the deemed_allocation of an agency’s moneys between the pools is the same for all agencies even though each agency may have different liquidity needs for that month for example if percent of the moneys invested by the treasurer are in the internally-managed pools and percent are in the externally-managed pools in a particular month then each agency’s moneys will be deemed to be invested in the internally-managed pools and the externally-managed pools in that same proportion the issuer proposes for arbitrage purposes to allocate all of the proceeds of the specified bonds that are invested by the treasurer to the internally-managed pools the proposed allocation method in the event that the balance in the internally-managed pools drops below the amount of the specified bond proceeds invested with the treasurer the issuer will allocate the excess_proceeds by allocating a pro_rata portion of the remaining proceeds of each issue of the specified bonds to the externally- managed pools and treat any investments allocated to such proceeds accordingly the issuer will apply the proposed allocation method uniformly within and between fiscal periods it also will comply with the applicable_requirements contained in sec_1 e for commingled funds the issuer represents the following with respect to any discrepancy resulting from the difference between the treasurer’s internal accounting_method and the proposed allocation method if the amount of investment_proceeds attributed for a plr-103024-00 particular month to an issue of the specified bonds under the proposed allocation method is greater than the amount of investment_proceeds attributed for the month under the treasurer’s internal accounting_method the issuer will allocate the excess to expenditures_for governmental purposes other than the project expenditures identified for state law purposes if the requirements of sec_1_148-6 are met and otherwise will continue to treat such amounts as proceeds until allocated in accordance with sec_1_148-6 as of the date that the proceeds of the specified bonds as calculated under the treasurer’s internal accounting_method have been allocated to expenditures the state law expenditure date the issuer will determine the amount of any unspent proceeds as calculated under the proposed allocation method and continue to treat such amount as proceeds until allocated in accordance with sec_1_148-6 and if the proceeds of the specified bonds under the proposed allocation method are allocated to expenditures under sec_1_148-6 before the state law expenditure date the amounts treated as unspent under the treasurer’s internal accounting_method will not be treated as proceeds but will be treated as replacement_proceeds if required by sec_1_148-1 law and analysis sec_103 provides that gross_income generally does not include interest on any state_or_local_bonds this exclusion from income does not apply however to interest on any arbitrage_bond within the meaning of sec_148 sec_103 sec_148 provides that the term arbitrage_bond means any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bond to be used directly or indirectly to acquire higher_yielding_investments or to replace funds which were used directly or indirectly to acquire higher_yielding_investments in addition a bond shall be treated as an arbitrage_bond if the issuer intentionally uses any portion of the proceeds of the issue of which such bond is a part in such a manner id however a bond shall not be treated as an arbitrage_bond solely by reason of the fact that the proceeds of the issue of which such bond is a part may be invested in higher_yielding_investments for a reasonable temporary period until such proceeds are needed for the purpose for which such issue was issued sec_148 sec_148 provides generally that a bond which is part of an issue shall be treated as an arbitrage_bond if with respect to such issue the issuer fails to pay to the united_states an amount equal to the sum of the excess of the amounts earned on all nonpurpose_investments over the amount which would have been earned if such nonpurpose_investments were invested at a rate equal to the yield on the issue plus any income attributable to the excess a nonpurpose_investment is any investment_property which is acquired with the gross_proceeds of an issue and is not acquired to carry out the governmental purpose of the issue sec_148 plr-103024-00 sec_1_148-6 provides that an issuer may use any reasonable consistently applied accounting_method to account for gross_proceeds investments and expenditures of an issue consistently applied means applied uniformly within a fiscal period and between fiscal periods to account for gross_proceeds of an issue and any amounts that are in a commingled fund sec_1_148-1 an accounting_method does not fail to be reasonable and consistently applied solely because a different accounting_method is used for a bona_fide governmental purpose to consistently account for a particular item sec_1_148-6 bona_fide governmental purposes may include special state law restrictions imposed on specific funds or actions to avoid grant forfeitures id sec_1_148-6 provides that reasonable accounting methods for allocating funds from different sources to expenditures_for the same governmental purpose include any of the following methods if consistently applied a specific tracing method a gross_proceeds spent first method a first-in_first-out method or a ratable allocation method sec_1_148-6 requires that an allocation of gross_proceeds of an issue to an expenditure must involve a current outlay of cash for a governmental purpose of the issue sec_1_148-6 applies to any issue of governmental bonds and provides that investment_proceeds of an issue other than investment_proceeds held in a refunding escrow are treated as allocated to expenditures_for a government purpose when the amounts are deposited in a commingled fund with substantial tax or other revenues from governmental operations of the issuer and the amounts are reasonably expected to be spent for governmental purposes within months from the date of the commingling the term commingled fund means any fund or account containing both gross_proceeds of an issue and amounts in excess of dollar_figure that are not gross_proceeds of that issue if the amounts in the fund or account are invested and accounted for collectively without regard to the source of funds deposited in the fund or account sec_1_148-1 sec_1_148-6 provides that an accounting_method for gross_proceeds in a commingled fund other than a bona_fide debt service fund is reasonable only if it satisfies the requirements of sec_1_148-6 through we conclude that the proposed allocation method is a reasonable consistently applied accounting_method first the proposed allocation method reflects the issuer’s expectations regarding the timing of investments and expenditures of the proceeds of the specified bonds the proceeds of the specified bonds invested with the treasurer are used principally for capital projects accordingly they are expected to be expended over a relatively short_period of time following the issuance of the respective specified bonds and generally qualify for a 3-year temporary period these expectations better correlate with the weighted_average_maturity of the investments in the internally- managed pools between and months than that of the investments in the externally-managed pools approximately years plr-103024-00 second the proposed allocation method reflects the actual flows of the moneys expended actual draws of moneys for expenditures of bond and non-bond moneys are made from the internally-managed pools the internally-managed pools have been and are expected to be sufficient to meet all the liquidity needs of the state and the state agencies if the amount in the internally-managed pools ever is less than the amount of the specified bond proceeds invested by the treasurer the issuer will allocate the excess_proceeds by allocating a pro_rata portion of the remaining proceeds of each issue of the specified bonds to the externally-managed pools in addition there is no statutory provision bond resolution or bond trust_indenture that requires bond proceeds be invested in the externally-managed pools third while the proposed allocation method is different from treasurer’s internal accounting_method this does not by itself cause the proposed allocation method to be unreasonable neither of the methods specifically traces the moneys invested or spent however as described above the proposed allocation method reflects issuer’s expectations regarding the timing of investments and expenditures as well as the actual flows of the moneys expended moreover the issuer has adopted a reasonable approach to handle the discrepancies that will occur between the proposed allocation method and the treasurer’s internal accounting_method finally the issuer will apply the proposed allocation method consistently within and between fiscal periods in applying the proposed allocation method the issuer will also comply with the applicable_requirements contained in sec_1_148-6 for commingled funds conclusion based on the facts and the issuer’s representations we conclude that the proposed allocation method is a reasonable consistently applied accounting_method for purposes of sec_148 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter no opinion is expressed whether interest on the specified bonds is excludable from the gross_income of the holders under sec_103 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-103024-00 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel exempt_organizations employment_tax government by bruce m serchuk senior technician reviewer tax exempt bond branch
